Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.84 Page 1 of 25



   1   KATE S. LEHRMAN [Bar No. 123050]
   2   klehrman@lehrmanlawgroup.com
       BENSON Y. DOUGLAS [Bar No. 206742]
   3   bdouglas@lehrmanlawgroup.com
   4   ANTHONY PAUL GRECO [Bar No. 296398]
       tgreco@lehrmanlawgroup.com
   5
       LEHRMAN LAW GROUP
   6   12121 Wilshire Boulevard
   7   Suite 1300
       Los Angeles, CA 90025
   8   (310) 917-4500
   9   (310) 917-5677 (FAX)
  10
       Attorneys for Defendant
  11   MERCEDES-BENZ USA, LLC
  12
                                      UNITED STATES DISTRICT COURT
  13
                                   SOUTHERN DISTRICT OF CALIFORNIA
  14
  15   WILLIAM R. McGEE,                           )   Case No. 3:19-cv-00513 MMA (WVGx)
                                                   )
  16                                               )   [Filed: February 08, 2019]
                         Plaintiff,                )   [Removed: March 18, 2019
  17                                               )
                                                   )
  18            v.                                 )   Hon. Michael M. Anello
                                                   )   Courtroom 3D
  19   MERCEDES-BENZ USA, LLC, and                 )
       DOES 1 through 10, inclusive,               )   DEFENDANT MERCEDES-BENZ
  20                                               )   USA, LLC’S NOTICE OF MOTION
                         Defendants.               )   AND MOTIONFOR SUMMARY
  21                                               )   JUDGMENT; MEMORANDUM OF
                                                   )   POINTS AND AUTHORITIES
  22                                               )
                                                   )   [Filed concurrently with Separate Statement of
  23                                               )   Material Facts, Declaration of Benson Douglas,
                                                   )   and [Proposed] Order]
  24                                               )
  25                                               )
                                                   )   Date: March 2, 2020
                                                   )   Time: 2:30 p.m.
  26                                                   Ctrm: 3D
                                                   )
  27
  28

       365.436.TG - 00456642.DOC                                   3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.85 Page 2 of 25



   1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2            PLEASE TAKE NOTICE that on March 2, 2020, at 2:30 p.m. or soon
   3   thereafter as matter may be heard, in Courtroom 3D of the above-entitled Court,
   4   located at 221 West Broadway, San Diego, CA 92101, Defendant Mercedes-Benz
   5   USA, LLC, (“MBUSA” or “Defendant”) will and hereby does move the Court for
   6   Summary Judgment against Plaintiff, William McGee (“Plaintiff”) on Plaintiff’s
   7   Complaint in the above-entitled matter.
   8            The Motion will be made on the grounds that:
   9          I.         Plaintiff’s General Allegations for Violation of the Song-Beverly Act
  10   – Breach of Express Warranty are not actionable because the existence of a recall
  11   is not enough to establish a defect under the Song-Beverly Act, and furthermore,
  12   Plaintiff never presented the Vehicle for repair of the alleged passenger-side airbag
  13   nonconformity in this State during the express warranty period. Even if Plaintiff
  14   had presented the Vehicle for repair of the alleged passenger-side airbag
  15   nonconformity, MBUSA, through no fault of its own, could not, and cannot,
  16   perform the repair as the required parts, provided by an independent third-party,
  17   are unavailable;
  18         II.         Plaintiff’s General Allegations for Violation of the Song-Beverly Act
  19   - Breach of Implied Warranty of Merchantability are not actionable because the
  20   existence of a recall is not enough to establish a breach of the implied warranty of
  21   merchantability. Furthermore, Plaintiff’s vehicle never manifested the recall-
  22   related defect.
  23       III.          Plaintiff’s General Allegations for Violation of the Song-Beverly Act
  24   - Breach of Implied Warranty of Fitness are not actionable because the existence of
  25   a recall is not enough to establish a breach of the implied warranty of fitness.
  26   Furthermore, Plaintiff’s vehicle never manifested the recall-related defect and was
  27   always fit for its ordinary purpose of driving.
  28            This Motion will be based upon this Notice of Motion, the Memorandum of

       365.436.TG - 00456642.DOC                     1              3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.86 Page 3 of 25



   1   Points and Authorities, the Declaration of Benson Douglas, the concurrently filed
   2   Separate Statement of Undisputed Material Facts, the file and upon such other oral
   3   and documentary evidence as may be presented at the time of the hearing on the
   4   Motion.
   5            This Motion is made following the attempted conference of counsel pursuant
   6   to L.R. 7-3, as explained in more detail in the accompanying Declaration of
   7   Benson Douglas.
   8
       DATED: January 24, 2020                 LEHRMAN LAW GROUP
   9                                           KATE S. LEHRMAN
                                               BENSON Y. DOUGLAS
  10                                           ANTHONY P. GRECO
  11
  12                                     By: /s/ Benson Y. Douglas
  13                                         Benson Y. Douglas
                                               Attorneys for Defendant
  14                                           MERCEDES-BENZ USA, LLC
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       365.436.TG - 00456642.DOC                  2                3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.87 Page 4 of 25



   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2                                              I.
   3                                     INTRODUCTION
   4            This case arises from Plaintiff’s December 29, 2015 purchase of a new 2015
   5   Mercedes-Benz C350C (“Vehicle”) for his wife, Arlene McGee (“Primary
   6   Driver”). Separate Statement (“SS”) ¶ 1. In 2019, the Vehicle’s passenger-side
   7   airbag inflator was recalled as part of the ongoing industry- and nation-wide Takata
   8   Recall. (Id. ¶ 3.) Due to the sheer scope of the recall, NHTSA developed and
   9   ordered all manufacturers and distributors of vehicles equipped with recalled
  10   airbag inflators to adhere to a schedule developed “based on [NHTSA’s] risk-
  11   assessment that takes into account the primary factors related to Takata inflator
  12   rupture.”1 Unfortunately, “unlike other parts used in manufacturing, redesign of an
  13
       airbag module is a time-intensive effort given the time needed for sourcing, design,
  14
       testing, certifying and manufacturing requirements.” (Id. ¶¶ 4-5.) As such, due to
  15
       conditions outside of Defendant Mercedes-Benz USA, LLC’s (“MBUSA’s”)
  16
       control, parts were not immediately available to perform the recall. As soon as
  17
       they are, Plaintiff will be notified and will receive a replacement inflator at no
  18
       charge. (Id.) Until then, there is was nothing for Plaintiff do to do.
  19
                Nonetheless, and despite being told that parts are not immediately available
  20
       to perform the recall, Plaintiff filed this lawsuit because MBUSA refused to jump
  21
       Plaintiff to the top of the queue. Thus, at the heart of this case is a single issue:
  22
       whether the mere existence of the Takata Recall that cannot immediately be
  23
       performed gives rise to a breach of the Song-Beverly Consumer Warranty Act. For
  24
       the foregoing reasons, the answer to this question is an unequivocal “no.”
  25
  26
       1
  27    See Third Amendment to the Coordinated Remedy Order, 81 Fed. Reg. 95267, ¶
       33 (Dec. 27, 2016) (detailing 12 priority groups based on age of airbag inflator,
  28
       geographic location, and location of the inflator within the vehicle)
       365.436.TG - 00456642.DOC                1                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.88 Page 5 of 25



   1            There is no evidence that the Takata Recall has materially interfered with
   2   Plaintiff’s use of the Vehicle, or rendered it inoperable in any way. (Id. ¶¶ 6–8.)
   3   In fact, to date, MBUSA is not aware of any Mercedes-Benz vehicle worldwide
   4   (Plaintiff’s or otherwise) that has experienced an inflator failure as detailed in the
   5   Takata Recall. Critically, the Vehicle has been driven at least 40,000 miles,
   6   without any incident relating to the passenger-side airbag inflator, since it was
   7   purchased. (Id. ¶ 7.) Moreover, despite alleging that the alleged Takata defect
   8   rendered the Vehicle unfit for its ordinary purpose, Plaintiff has admitted that the
   9   he continues to use the Vehicle regularly to transport passengers, including in the
  10
       front passenger seat, since the Vehicle was recalled in February 2019. (Id. ¶¶ 6–8.)
  11
                In short, Plaintiff has no evidence that the alleged Takata defect exists in the
  12
       Vehicle or has rendered it unfit for the ordinary purpose of providing
  13
       transportation, or that MBUSA has failed to perform the recall within a reasonable
  14
       period of time as the recall remedy from Takata is still unavailable and Plaintiff
  15
       was told as much. Accordingly, the Court should grant MBUSA’s Motion for
  16
       Summary Judgment because Plaintiff has no evidence supporting his claim that the
  17
       subject vehicle did not conform to any applicable warranty.
  18
       A.       The Takata Recall
  19
                The Takata Recall covers tens of millions of vehicles from numerous
  20
       manufacturers equipped with certain Takata airbag inflators. (See Coordinated
  21
       Remedy Order With Annex A, 80 Fed. Reg. 70866, 2015 WL 7076256, at Annex
  22
       A (Nov. 3, 2015) (listing manufacturers).) The first Takata related-recalls
  23
       involving Mercedes-Benz passenger vehicles were instituted in February 2016.
  24
       (See NHTSA Recall No. 16v-081.) The Vehicle here is subject to another Takata
  25
       related-recall involving Mercedes-Benz passenger vehicles instituted in February
  26
       2019. (See NHTSA Recall No. 19v010; see also SS ¶ 3 (Declaration of Benson
  27
       Douglas (“Douglas Decl.”) Ex. D).) The law requires that vehicle owners receive
  28
       365.436.TG - 00456642.DOC                2                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.89 Page 6 of 25



   1   notice of the recall and information related to replacing the airbags at no charge.
   2   See 49 C.F.R. § 573.6(c)(8); Id. at § 573.13. NHTSA reviewed and approved the
   3   relevant notices, including the ones Plaintiff received. See 49 C.F.R. § 579.5(b)
   4   (requiring communications with consumers regarding recall campaigns be
   5   submitted to NHTSA). The approved notices, like the one Plaintiff received,
   6   explained that airbags will be replaced free of charge when parts become available,
   7   and in compliance with the schedule set by NHTSA. (See SS ¶ 4 (Douglas Decl.
   8   Ex. E).)
   9            NHTSA’s Coordinated Remedy Orders expressly require all manufacturers
  10
       and distributors of vehicles equipped with recalled airbag inflators to adhere to the
  11
       schedule developed “based on [NHTSA’s] risk-assessment that takes into account
  12
       the primary factors related to Takata inflator rupture.” (See Third Amendment to
  13
       the Coordinated Remedy Order, 81 Fed. Reg. 95267, ¶ 33 (Dec. 9, 2016) (detailing
  14
       12 priority groups based on age of airbag inflator, geographic location, and
  15
       location of the inflator within the vehicle).) Compliance with the coordinated
  16
       recall schedule ordered by NHTSA is mandatory: “each . . . Manufacturer shall,
  17
       pursuant to 49 U.S.C. 30120(a)(1) and (c), carry out its remedy program in
  18
       accordance” with its priority groups. (Coordinated Remedy Order with Annex A,
  19
       80 Fed. Reg. 70866, 2015 WL 7076256, at ¶ 38 (Nov. 3, 2015).) NHTSA has not
  20
       ordered MBUSA to provide other remedies.
  21
  22   B.       Plaintiff’s Takata Recall
                Plaintiff’s Vehicle specifically was recalled in 2019 because it was
  23
  24
       determined that it is equipped with a passenger-side airbag inflator implicated in

  25   the Takata Recall. (SS ¶¶ 3-4 Douglas Decl., Exs. D-E.) It is one of over 1.1

  26   million Mercedes-Benz vehicles nationwide covered by the Takata Recall, and one

  27   of the tens of millions of vehicles recalled in the United States. As to Mercedes-
  28   Benz vehicles:
       365.436.TG - 00456642.DOC                3                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.90 Page 7 of 25



   1                     According to Takata, “… The propellant wafers in some
   2                     of the subject inflators may degrade over time, which
                         could lead to over-aggressive combustion in the event the
   3                     air bag is activated. Overly aggressive combustion
   4                     creates excessive internal pressure when the inflator is
                         activated, which may cause the inflator body to rupture.
   5
                         Based upon Takata’s and TK Global’s investigation to
   6                     date, the potential for such ruptures occurs in some of the
   7                     subject inflators after several years of exposure to
                         persistent conditions of high absolute humidity, high
   8                     temperatures, and high temperature cycling. The potential
   9                     for rupture may also be influenced by other factors,
                         including the specific vehicle environment, the inflator
  10
                         and propellant configuration, and manufacturing
  11                     variability.”
  12   (Id. ¶ 3 Douglas Decl., Ex. D at 9 (emphasis added).) Nonetheless, out of an
  13   “abundance of caution,” Takata proposed a broader remedy program that would
  14   effectively recall airbags that may never even manifest the defect. (Id.) This
  15   approach is consistent with the widely accepted notion that a recall, in and of itself,
  16   is not proof of the existence of a defect in a product. At the time the relevant recall
  17   was issued, and to date, MBUSA is “not aware of any field incidents with the
  18   subject Takata PSPI-2 inflators”—i.e., the passenger-side airbag inflator installed
  19   in Plaintiff’s vehicle. (Id.)
  20            In compliance with federal regulations, on or about February, 2019, Plaintiff
  21   received a notice advising that “a defect which relates to motor vehicle safety
  22
       exists in certain Model Year 2010-2017 Mercedes-Benz vehicles . . . .” (See Id. ¶
  23
       4 Douglas Decl., Ex. D (emphasis added).) In response, despite being told that
  24
       parts were not available to perform the recall, and despite the fact that NHTSA sets
  25
       the order of the Takata recalls, Plaintiff’s wife demanded that the recall be
  26
       immediately performed. (Douglas Decl., Ex. C at 42:12-43:6.) A month later,
  27
       Plaintiff filed this lawsuit. (Compl. at ¶¶ 10, 12.) Some months later, Plaintiff’s
  28
       365.436.TG - 00456642.DOC                4                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.91 Page 8 of 25



   1   wife again asked when the recall could be performed. (Douglas Decl., Ex. C at
   2   46:10-44:16.) Plaintiff claims he was informed that parts for the Vehicle might be
   3   available in May of 2020. (Douglas Decl., Ex. B at 50: 1- 51: 5.) Meanwhile,
   4   Plaintiff and his family continued to use the Vehicle without relevant, material
   5   interruption. (SS ¶¶ 6–8.)
   6                                              II.
   7                                    LEGAL STANDARD
   8   A.       Summary Judgment Standard
   9            “A party may move for summary judgment in an action or proceeding if it is
  10   contended that the action has no merit or that there is no defense to the action or
  11   proceeding.” Cal. Civ. Proc. Code § 437c(c); see also, e.g., Travelers Cas. & Sur.
  12   Co. v. Am. Equity Ins. Co., 93 Cal.App.4th 1142, 1148 (2001). The materiality of a
  13   disputed fact is set by the pleadings, which define the boundaries for the legal and
  14   factual issues to be resolved by summary judgment. Conroy v. Regents of the
  15   University of California, 45 Cal.4th 1244, 1250 (2009). Thus, a moving Defendant
  16   must only refute the allegations in the Complaint, and the Plaintiff cannot raise
  17   issues or allegations not pleaded in its Complaint to oppose a summary judgment
  18   Motion. Falcon v. Long Beach Genetics, 224 Cal.App.4th 1263, 1275 (2014). To
  19   obtain summary judgment, a Defendant may also prevail simply by showing that
  20   the Plaintiff cannot establish at least one element of each challenged cause of
  21   action. See Aguilar v. Atlantic Richfield Co., (2001) 25 Cal.4th 826, 853-54 (2001);
  22   see also Eisenberg v. Alameda Newspapers, Inc., 74 Cal.App.4th 1359, 1375 (1999)
  23   (“Eisenberg”). A moving party may make this showing by relying on appropriate
  24   matters of judicial notice, the pleadings, declarations, judicial admissions,
  25   discovery responses, and testimony. See Eisenberg, 74 Cal.App.4th at 1375.
  26            Once a Defendant makes the requisite showing, the burden shifts to the
  27   Plaintiff to identify evidence that presents a triable issue of material fact. See
  28   Leslie G. v. Perry & Assocs., 43 Cal.App.4th 472, 482 (1996). If the Plaintiff is
       365.436.TG - 00456642.DOC                5                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.92 Page 9 of 25



   1   unable to meet his burden of proof regarding an essential element of his case, all
   2   other facts are rendered immaterial. Id. “The plaintiff may not rely on his or her
   3   pleadings alone, but must file [an] opposition to the motion, with affidavits setting
   4   forth specific facts demonstrating that a triable issue of material fact exists as to the
   5   cause of action[.]” Eisenberg, (2003) 74 Cal.App.4th at 1375; see also Wiz Tech.,
   6   Inc. v. Coopers & Lybrand LLP, 106 Cal.App.4th 1, 10 (2003) (holding that mere
   7   allegations unsupported by evidence cannot survive).
   8   B.       Song-Beverly Act Standard
   9            To prevail under the Song-Beverly Act, Plaintiff must prove: (1) he
  10   purchased a vehicle from MBUSA, (2) the vehicle was accompanied with implied
  11   and express warranties of fitness and merchantability, (3) the vehicle had a defect
  12   that substantially impaired the use, value, or safety of the vehicle, (4) that he
  13   delivered the vehicle to MBUSA or its authorized facility for repair of the alleged
  14   defect, (5) that MBUSA or its authorized repair facility failed to repair the vehicle
  15   after a reasonable number of attempts, and (6) that MBUSA did not promptly
  16   replace or buyback the vehicle. Cal. Civ. Code § 1793.2.
  17
                                                III.
  18             THE MERE EXISTENCE OF A RECALL IS NOT ENOUGH TO
  19         ESTABLISH A DEFECT UNDER THE SONG-BEVERLY ACT AND
  20    PLAINTIFF HAS NO EVIDENCE HIS VEHICLE IS OR WAS ACTUALLY
  21                                        DEFECTIVE
  22            Plaintiff’s Song-Beverly Act claim hinges entirely on the notion that a defect
  23   existed in the Vehicle simply because it is subject to a recall. However, the mere
  24
       existence of a recall does not establish that a nonconformity or defect actually
  25
       exists in Plaintiff’s vehicle or gives rise to an express or implied warranty claim
  26
       under the Song-Beverly Act. See Adams v. FCA US LLC, No. CV 16-4317-JFW
  27
       (MRWx), 2016 U.S. Dist. LEXIS 188899, at *15–16 (C.D. Cal. Dec. 27, 2016)
  28
       365.436.TG - 00456642.DOC                6                  3:19-cv-00513 MMA (WVGx)
                  DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                  FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.93 Page 10 of 25



    1   (“Adams”) ; In re Toyota Motor Corp. Hybrid Brake Mktg., 915 F.Supp.2d 1151,
    2   1157 (C.D. Cal. 2013) (“In re Toyota Motor Corp. Hybrid Brake Mktg”).
    3            In Adams, the Plaintiff brought a Song-Beverly Act claim alleging her
    4   vehicle was defective because she had to bring it to an authorized Jeep repair
    5   facility on four occasions to have four separate recall repairs performed. 2016 U.S.
    6   Dist. LEXIS 188899, at *2–5. The Court granted the manufacturer’s Motion for
    7   summary judgment as to the Plaintiff’s claim because, like here, her vehicle never
    8   manifested any of the recall-related defects:
    9
                          Plaintiff has presented no evidence that she experienced
   10                     any problems with her Jeep. To the contrary, Plaintiff
                          testified in her deposition that she brought her vehicle
   11                     into the Santa Maria Dealership solely for work related to
                          the recall notices she received from Defendant and that
   12                     she did not experience, and, therefore, never complained
                          about any defects whatsoever in her Jeep. As a result of
   13                     the recall work performed, Plaintiff never experienced
                          any of the problems associated with the recalls.
   14
        Id. at *15. Thus, the mere existence of a recall without more was not enough to
   15
        create a triable issue of fact under the Song-Beverly Act. See also Id. at *15–16
   16
        (“[B]ecause Plaintiff experienced no defects in her Jeep, only potential defects that
   17
        were the subject of the recall notices (and repaired before any defect manifested),
   18
        Plaintiff cannot satisfy the nonconformity element.”).
   19
                 Likewise, in In re Toyota Motor Corp. Hybrid Brake Mktg., the Plaintiff
   20
        argued “that he suffered an actual injury because he would not have paid the same
   21
        purchase price for his vehicle had he known of the problem with the ABS prior to
   22
        Toyota’s national recall.” 915 F.Supp.2d at 1157. In granting summary judgment
   23
   24
        on Plaintiff’s warranty claims, the Court held “[a]fter the updated software was

   25   installed in his vehicle, Mr. Choi had no problem with the braking performance of

   26   his vehicle. He had no accident. He was able to apply the brakes and stop his

   27   vehicle without incident.” Id. at 1159. Thus, the Court explicitly rejected any
   28   damages theory that relied on the mere existence of a recall. Id. at 1158–59
        365.436.TG - 00456642.DOC                7                  3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.94 Page 11 of 25



    1   (holding that the mere existence of a recall “does not ipso facto mean that the
    2   [product] has a manifest defect”) (quoting O’Neil v. Simplicity, Inc., 553 F.Supp.2d
    3   1110, 1116 (D. Minn. 2008)).
    4            Courts across the country have held the same—i.e., that the mere existence
    5   of a recall does not prove the existence of a defect in a particular vehicle, only the
    6   possibility of one. See, e.g., Calhoun v. Honda Motor Co., 738 F.2d 126, 133–34
    7   (6th Cir. 1984) (“Calhoun never submitted evidence independent of the recall letter
    8   or campaign which would have established the existence of a defect. Moreover, as
    9   stated in the recall letter, the problems created by the defect in the pads were
   10
        dependent upon brake application under certain conditions. Plaintiff’s failure to
   11
        establish that these conditions were present rendered the question of defect
   12
        irrelevant”); Bagel v. American Honda Motor Co., 132 Ill.App.3d 82, 88 (1985),
   13
        477 N.E.2d 54, 87 Ill. Dec. 453 (“A manufacturer's recall does not admit a defect
   14
        in a particular product, but refers to the possibility of a defect in a certain class of
   15
        products.”); Bailey v. Monaco Coach Corp., 350 F.Supp.2d 1036, 1045 (N.D. Ga.
   16
        2004) (“[T]his recall notice alone is irrelevant without independent proof that
   17
        Bailey's brakes suffer from the same defect. . . . Bailey has not presented any
   18
        evidence that his brakes suffer from the overheating defect. . . . Thus, the recall
   19
        notice is insufficient to create a triable issue regarding the existence of a defect.”);
   20
        Vockie v. General Motors Corp., 66 F.R.D. 57, 61(E.D. Pa. 1975) (“[T]here is
   21
        another perhaps more important reason for excluding such evidence [of a recall].
   22
        Such evidence has minimal probative value to the existence of a defect in a
   23
   24
        particular vehicle.”); Landry v. Adam, 282 So.2d 590, 596–97 (1973) (“[T]he

   25   safety campaign letter was not admissible to establish whether or not a defect

   26   existed in the brake hose on Hilton's Pontiac at the time of the accident.”); Fields v.

   27   Volkswagen of Am., Inc., 1976 OK 106, 555 P.2d 48 at *P35 (Okla. 1976) (“The
   28   recall letter by itself does not make a prima facie case or shift the burden of proof.
        365.436.TG - 00456642.DOC                8                  3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.95 Page 12 of 25



    1   It does not prove that the defect existed at the time of the accident. This must be
    2   proved independently.”); Harley-Davidson Co. v. Daniel, 244 Ga. 284, 286–87,
    3   260 S.E.2d 20 (Ga. 1979) (“The recall letter alone is insufficient to create a jury
    4   issue of the presence of such a defect in the product.”); Long v. TRW Vehicle Safety
    5   Sys., 2011 U.S. Dist. LEXIS 119111(D. Ariz. Oct. 14, 2011); Hughes v. Stryker
    6   Corp., 423 Fed.Appx. 878 (11th Cir. Ala. 2011) (“[T]he recall letter . . ., which
    7   states only that ‘in some cases’ the level of manufacturing residuals exceeded the
    8   company’s ‘self-imposed conservative acceptance criteria,’ did not amount to an
    9   admission by the defendants that the Trident acetabular cup was defective”).
   10
                 Consistent with these authorities, Plaintiff cannot prove a defect or prevail
   11
        on the Song-Beverly claims simply by relying on the fact that the Vehicle was
   12
        subject to a recall. This is supported by the language of the NHTSA-approved
   13
        recall notices themselves, which merely state the potential for a defect existed only
   14
        in “certain Model Year 2010-2017 C-Class, E-Class Coupe/ Cabrio, GLK-Class,
   15
        and SLS- Class Mercedes-Benz vehicles.” (SS ¶ 3 (Douglas Decl., Ex. D))
   16
        (emphases added). NHTSA reconfirmed this when it elected to prioritize the recall
   17
        such that certain older vehicles in more humid geographic zones were to receive
   18
        replacement parts before other vehicles also subject to the recall. (See Third
   19
        Amendment to the Coordinated Remedy Order, 81 Fed. Reg. 95267 (Dec. 9,
   20
        2016).)
   21
                 In addition, Plaintiff has not produced—and cannot produce—any evidence
   22
        that the airbag in the Vehicle is actually defective; therefore, summary judgment
   23
   24
        must be entered in favor of MBUSA. Again, it is undisputed that Plaintiff’s

   25   Vehicle has not experienced a manifestation of the alleged Takata defect despite

   26   having been driven for tens of thousands of miles over several years. (SS ¶¶ 6-7.)

   27   Further, the Vehicle has not presented any other problems that have substantially
   28   impaired the Vehicle’s use, value, or safety. (SS ¶¶ 6–8.) In short, the alleged
        365.436.TG - 00456642.DOC                9                  3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.96 Page 13 of 25



    1   Takata airbag defect has never manifested in Plaintiff’s vehicle, nor in any other
    2   Mercedes-Benz vehicle, worldwide.
    3            Accordingly, Plaintiff’s claim fails because the existence of a recall for a
    4   vehicle component is not evidence of a defect under the Song-Beverly Act, and
    5   Plaintiff has provided no other evidence that a defect actually exists in the Vehicle.
    6                                             IV.
    7     PLAINTIFF’S SONG-BEVERLY IMPLIED WARRANTY CLAIM FAILS
    8        BECAUSE THE VEHICLE EXPERIENCED NO DEFECT-RELATED
    9    SYMPTOMS WITHIN THE IMPLIED WARRANTY PERIOD AND IS FIT
   10                          FOR ITS ORDINARY PURPOSE OF DRIVING
   11   A.       Plaintiff’s Vehicle Was Recalled Outside the Implied Warranty’s
   12
                 Duration

   13
                 Plaintiff’s Song-Beverly claim also fails because it is undisputed that the

   14   Vehicle never manifested any recall-related defects or symptoms within the Song-

   15   Beverly Act’s implied warranty period. (SS ¶¶ 6-7.) The duration of the implied

   16   warranty of merchantability was one year, under California Civil Code section
   17   1791.1, subdivision (c). Section 1791.1, subdivision (c) provides in pertinent part
   18   as follows: "The duration of the implied warranty of merchantability … shall be
   19   coextensive in duration with an express warranty which accompanies the consumer
   20   goods, provided the duration of the express warranty is reasonable; but in no event
   21   shall such implied warranty have a duration of less than 60 days nor more than
   22   one year following the sale of new consumer goods to a retail buyer." (emphasis
   23   added)
   24            Plaintiff purchased the Vehicle in 2015 (Compl. ¶ 4; SS ¶ 1) and did not
   25   bring this lawsuit until 2019. (See generally Compl.,filed on February 8, 2019).
   26   Moreover, despite owning the Vehicle for nearly four years, Plaintiff has never
   27   experienced any malfunction relating to the Takata Recall upon which the Song-
   28
        365.436.TG - 00456642.DOC                10                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.97 Page 14 of 25



    1   Beverly Act claim is based. (SS ¶¶ 6-7.) Although he need not allege discovery of
    2   the defect within the one-year period, “there should at least be allegations that
    3   symptoms of the defect manifested during the warranty period.” Peterson v.
    4   Mazda Motor of Am., Inc., 44 F.Supp.3d 965, 972 (2014) (“Peterson”)(emphasis
    5   added). Plaintiff here has not alleged or produced any evidence to substantiate a
    6   claim that the Vehicle experienced any “symptoms” associated with the Takata
    7   Recall. Rather, he simply claims that because the Vehicle became subject to the
    8   Takata Recall four years after purchasing it, the Vehicle must be defective. The
    9   law, however, requires more. Grodzitsky v. Am. Honda Motor Co., Inc., No. 2:12-
   10
        cv-1142-SVW-PLA, 2013 U.S. Dist. LEXIS 82746, at *36 (C.D. Cal. June 12,
   11
        2013) (dismissing Song-Beverly implied warranty claim “[b]ecause the windows at
   12
        issue in this case did not begin to fail until well more than a year after they were
   13
        purchased.”); Valencia v. Volkswagen Grp. of Am. Inc., 119 F.Supp.3d 1130, 1140
   14
        (N.D. Cal. 2015) (dismissing Song-Beverly Act claim because “[w]hile Plaintiffs
   15
        have alleged that the braking defect caused the brakes of their Routan minivans to
   16
        rapidly wear and eventually require replacement, there is no allegation that the
   17
        brakes did not function when purchased. In fact, Plaintiffs allege that it took
   18
        thousands of miles of normal use for the brakes to show signs of the braking
   19
        defect.”). To hold otherwise “would render the duration of provision of the Song-
   20
        Beverly Act meaningless because ‘[e]very defect that arises could conceivably be
   21
        tied to an imperfection existing during the implied warranty period.’” Peterson, 44
   22
        F.Supp.3d at 971–72.
   23
   24    B.      There Was No Substantial Impairment Of The Vehicle’s Use, Value, or
                 Safety
   25
                 Plaintiff’s implied warranty claim under the Song-Beverly Act also fails
   26
        because he has no evidence that the alleged Takata defect has made the Vehicle
   27
        unfit for the ordinary purpose of providing transportation. (SS ¶¶ 6-8.) Indeed, the
   28
        365.436.TG - 00456642.DOC                11                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.98 Page 15 of 25



    1   undisputed facts show precisely the opposite to be true that the, Vehicle has been
    2   driven tens of thousands of miles over several years without incident—and it
    3   continues to be driven knowing the Takata recall cannot be performed yet. (Id. at
    4   ¶¶ 6-8 and 5.)
    5            When Plaintiff bought the Vehicle, it had approximately 54 miles on it. (Id.
    6   ¶ 2.) Plaintiff drove the Vehicle for over 3 years and 37,000 thousands of miles
    7   before it was recalled in 2019. Then, after Plaintiff was notified that the Vehicle
    8   was subject to the Takata Recall, Plaintiff and his family continued to drive the
    9   Vehicle, including with passengers in the front seat. (Id. ¶¶ 7-8.) Indeed, as of
   10
        September 4, 2019, the Vehicle had approximately 40,000 miles on it and Plaintiff
   11
        and his wife admitted it was still being used for ordinary transportation purposes.
   12
        (SS ¶¶ 5, 7-8.)
   13
                 It is axiomatic that “[t]he implied warranty of merchantability requires only
   14
        that a vehicle be reasonably suited for ordinary use. It need not be perfect in every
   15
        detail so long as it provides for a minimum level of quality. The basic inquiry,
   16
        therefore, is whether the vehicle was fit for driving.” Lee v. Toyota Motor Sales,
   17
        U.S.A., Inc., 992 F.Supp.2d 962, 980 (N.D. Cal. 2014) (“Lee”) (citations and
   18
        quotations omitted). Here, it is undisputed that the recalled airbag in Plaintiff’s
   19
        Vehicle has never malfunctioned (SS ¶¶ 6-7) and the Vehicle has been driven for
   20
        years and tens of thousands of miles without incident. (Id. ¶¶ 7-8.)
   21
                 Finally, as explained above, the fact that the Vehicle was subject to a recall
   22
        is not, in and of itself, enough to support the notion that it was not fit to be driven.
   23
   24
        If that were the law, it would effectively render every vehicle subject to a recall

   25   unfit for driving regardless of the manifestation of an actual defect, and the law

   26   resolutely rejects such a conclusion. See Lee, 992 F.Supp.2d at 980 (dismissing

   27   with prejudice implied warranty claims where plaintiffs’ vehicles were not
   28   undriveable); see also, e.g., Hines v. Mercedes-Benz USA, LLC, 358 F.Supp.2d
        365.436.TG - 00456642.DOC                12                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.99 Page 16 of 25



    1   1222, 1232–33 (N.D. Ga. 2005) (granting summary judgment because “there
    2   [was] no evidence to show that the vehicle’s drivability or usefulness was ever
    3   affected by the alleged defect. Plaintiff d[id] not allege that the vehicle was ever
    4   rendered inoperable, or that its capacity to operate as a means of transportation was
    5   ever disabled by defects alleged.”)
    6            Accordingly, Plaintiff’s implied warranty claim also fails because there is no
    7   evidence that any defect manifested, let alone rendered the vehicle unfit for
    8   transportation, within one-year implied warranty period for new cars. Cal. Civ.
    9   Code § 1791.1(c).
   10
                                                  V.
   11
           PLAINTIFF’S SONG-BEVERLY ACT CLAIM ALSO FAILS BECAUSE
   12
             THERE IS NO EVIDENCE THAT MBUSA FAILED TO REPAIR THE
   13
                      VEHICLE WITHIN A REASONABLE PERIOD OF TIME
   14
                 Plaintiff’s Song-Beverly claim also fails to the extent it is predicated on the
   15
        claim that MBUSA has not repaired the Vehicle within a reasonable amount of
   16
        time. Under the Song-Beverly Act, goods shall be serviced or repaired within a
   17
        reasonable time—typically “within 30 days”—by the manufacturer or its
   18
        representatives. Cal. Civ. Code §1793.2(b). However, “[d]elay caused by
   19
        conditions beyond the control of the manufacturer or its representatives shall serve
   20
        to extend this 30-day requirement. Where delay arises, conforming goods shall be
   21
        tendered as soon as possible following termination of the condition giving rise to
   22
        the delay.” Id.
   23
                 Here, any attempt by Plaintiff to challenge the timeliness of the performance
   24
        of the Takata Recall is unavailing because the recall parts are still unavailable, as a
   25
        result of conditions well beyond MBUSA’s control. The Important Safety Recall
   26
   27
        Interim Notice states:

   28
        365.436.TG - 00456642.DOC                13                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.100 Page 17 of 25



    1                     Unfortunately, replacement parts are not yet available for
                          your vehicle, but we will contact you again once parts
    2                     become available. You may visit www.mbusa.com/recall
                          and enter your vehicle model, Model Year, and State
    3                     your vehicle is registered to check when remedy parts
                          will be available.
    4
                          As soon as a suitable replacement part is available for
    5                     your vehicle, we will send another letter notifying you to
                          bring your vehicle in to your local Authorized Mercedes-
    6                     Benz dealer to have this work done free of charge.
    7   (SS ¶ 4 (Douglas Decl., Ex. E).)
    8            Plaintiff has made clearly unreasonable allegations that MBUSA “has not
    9   and/or refused to conform the Subject Vehicle to the applicable express and
   10   implied warranties under the Act after a reasonable number of attempts,” despite
   11   knowing replacement parts are currently unavailable and without regard to
   12   NHTSA’s coordinated recall schedule that MBUSA was mandated to follow.
   13
        (Compl. at ¶ 12, and SS ¶ 5.) These allegations are irrelevant and nothing more
   14
        than a blatant attempt to manufacture a lawsuit where one did not otherwise exist.
   15
                 As the Court held in Silvio v. Ford Motor Co., 109 Cal.App.4th 1205, 1207–
   16
        09 (2003), the Song-Beverly Act requires a “reasonable number of attempts” at
   17
        repair of a specific defect before any liability can arise under the statute. See Id.
   18
        (holding that “‘[o]ne is singular, and ‘attempts’ is plural”). Because Plaintiff is
   19
        aware that replacement parts to perform the Takata Recall on the Vehicle are still
   20
        unavailable, he cannot show that MBUSA has failed to repair his vehicle within a
   21
        reasonable amount of time because it is impossible for MBUSA to even attempt a
   22
        repair without the required parts. (SS ¶ 5.) California law never requires
   23
        impossibilities. Cal. Civ. Code § 3531. Accordingly, any claim that MBUSA
   24
        refused to repair Plaintiff’s vehicle within a reasonable time is without merit and
   25
        MBUSA is entitled to summary judgment on his Song-Beverly Act claim.
   26
   27
   28
        365.436.TG - 00456642.DOC                14                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.101 Page 18 of 25



    1                                             VI.
    2         PLAINTIFF’S EXPRESS WARRANTY CLAIM FAILS BECAUSE THE
    3          CLAIM IS UNSUPPORTED BY ANY EVIDENCE AND PLAINTIFF
    4                  CANNOT PRESENT THE VEHICLE FOR REPAIR YET
    5            Plaintiff’s Complaint also alleges MBUSA “issued an ‘express warranty’” to
    6   Plaintiff, (See Compl. ¶ 8), yet he has never articulated what the terms of that
    7   express warranty were or how they were breached. Accordingly, his Song-Beverly
    8   Act claim, to the extent it is premised on breach of an express warranty, also fails
    9   because there is no evidence regarding any breach of any express warranty and
   10   Plaintiff has not identified the terms that were allegedly breached. Lengen v. Gen.
   11   Mills, Inc., 185 F.Supp.3d 1213, 1222 (E.D. Cal. 2016) ; In re Sony PS3 Other OS
   12   Litig., 551 F.App’x 916, 919 (9th Cir. 2014) (mem. op.) (affirming dismissal of
   13   express warranty claims for failure to state the exact terms of the warranty) (citing
   14   Williams v. Beechnut Nutrition Corp., 185 Cal.App.3d 135, 142 (1986).)
   15            In addition, Plaintiff has no evidence to support a claim for breach of
   16
        express warranty because the required parts to perform the Takata Recall remedy
   17
        are still unavailable for the Vehicle. (SS ¶¶ 5.) As noted above, Plaintiff’s failure
   18
        to present the Vehicle for repair, because the required parts to perform the Takata
   19
        Recall remedy are still unavailable, is fatal to any breach of warranty claim. Cal.
   20
        Civ. Code § 1793.2(c); see also McCarthy v. Toyota Motor Corp., 2019 U.S. Dist.
   21
        LEXIS 129207, at *16 (C.D. Cal. 2019); In re MyFord Touch Consumer Litig., 46
   22
        F.Supp.3d at 970 (N.D. Cal. 2014). Accordingly, his Song-Beverly Act claim, to
   23
        the extent it is premised on breach of an express warranty, fails because there is no
   24
        evidence regarding any breach of any express warranty.
   25
        ///
   26
        ///
   27
        ///
   28
        365.436.TG - 00456642.DOC                15                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.102 Page 19 of 25



    1                                          VII.
    2                                       CONCLUSION
    3            For the foregoing reasons, as well as for such other and further reasons as
    4   may be adduced in a Reply Memorandum and upon the hearing of this Motion,
    5   MBUSA respectfully prays that the Court enter summary judgment in its favor.
    6
        DATED: January 24, 2020                  LEHRMAN LAW GROUP
    7                                            KATE S. LEHRMAN
                                                 BENSON Y. DOUGLAS
    8                                            ANTHONY P. GRECO
    9
   10
                                           By: /s/ Benson Y. Douglas
   11                                          Benson Y. Douglas
                                                 Attorneys for Defendant
   12                                            MERCEDES-BENZ USA, LLC
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        365.436.TG - 00456642.DOC                16                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.103 Page 20 of 25



    1                                   PROOF OF SERVICE
    2
        STATE OF CALIFORNIA                      )
    3                         ) ss.
        COUNTY OF LOS ANGELES )
    4
    5         I am employed in the County of Los Angeles, State of California. I am over
    6
        the age of 18 and not a party to the within action; my business address is 12121
        Wilshire Blvd., Suite 1300, Los Angeles, CA 90025.
    7                On January 24, 2020, I served, in the manner indicated below, the
        foregoing document described as DEFENDANT MERCEDES-BENZ USA,
    8   LLC’S NOTICE OF MOTION AND MOTION FOR SUMMARY
    9
        JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES on the
        interested parties in this action by placing true copies thereof, enclosed in sealed
   10   envelopes, at Los Angeles, California addressed as follows:

   11   []       BY MAIL: I caused to be delivered by US mail by placing a true copy
                 thereof enclosed in sealed envelopes. I am “readily familiar” with the
   12            firm’s practice of collection and processing documents for mailing. Under
                 that practice it would be deposited with the U.S. postal service on that same
   13            day with postage thereon fully prepaid in the ordinary course of business.
   14            BY GSO OVERNIGHT: I caused such envelopes to be delivered by air
        []       courier, with next day service, to the offices of the addressees.
   15
   16            CM/ECF: I caused such document to be delivered to the e-mail address
        [X]      indicated on the attached SERVICE LIST using the CM/ECF system, which
   17            sends notice of electronic filing (NEF) to all counsel of record in this
                 action.
   18
                 I hereby certify that I am a member of the Bar of the United States District
   19   []       Court, Central District of California.
   20
        [X]      I hereby certify that I am employed in the office of a member of the Bar of
   21            this Court at whose direction the service was made.
   22          I declare under penalty of perjury under the laws of the State of California
        that the above is true and correct.
   23
                 Executed November 4, 2019, at Los Angeles, California.
   24
   25
   26
                                           /s/ Sonja Robertson
   27                                      Sonja Robertson
   28
        365.436.TG - 00456642.DOC                17                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.104 Page 21 of 25



    1                               PROOF OF SERVICE LIST
    2                      MERCEDES-BENZ USA, LLC/MCGEE, WILLIAM
                                        (M127-436)(365.436)
    3                          Case No. 3:19-cv-00513 MMA (WVGx)
    4                                          Page 1
    5
    6   Deanna M. Wallace, Esq.                                   Attorneys for Plaintiff
    7   Kevin A. Alexander II, Esq.                               WILLIAM R. MCGEE
        LAW OFFICES OF WILLIAM R. MCGEE, APLC
    8   701 Palomar Airport Road, Suite 250
    9   Carlsbad, CA 92011
        (760) 438-1047
   10
        (760) 438-1056 (FAX)
   11   DeannaLemonLaw@gmail.com
        Kevin.LemonLaw@gmail.com
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        365.436.TG - 00456642.DOC                  1                3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.105 Page 22 of 25



    1                                            TABLE OF CONTENTS
    2
                                                                                                                           PAGE
    3
    4   I.       INTRODUCTION .......................................................................................... 1
                 A.  The Takata Recall ................................................................................ 2
    5
                 B.  Plaintiff’s Takata Recall....................................................................... 3
    6
    7   II.      LEGAL STANDARD .................................................................................... 5
                 A.  Summary Judgment Standard .............................................................. 5
    8            B.  Song Beverly Act Standard .................................................................. 6
    9
        III.     THE MERE EXISTENCE OF A RECALL IS NOT ENOUGH TO
   10
                 ESTABLISH A DEFECT UNDER THE SONG-BEVERLY ACT AND
   11            PLAINTIFF HAS OT EVIDENCE HIS VEHICLE IS OR WAS
                 ACTUALLY DEFECTIVE ............................................................................ 6
   12
   13   IV.      PLAINTIFF'S SONG-BEVERLY IMPLIED WARRANTY CLAIM FAILS
   14            BECAUSE THE VEHICLE EXPERIENCED NO DEFECT-RELATED
                 SYMPTOMS WITHIN THE IMPLIED WARRANTY PERIOD AND IS
   15            FIT FOR ITS ORDINARY PURPOSE OF DRIVING ................................ 10
   16
                 A.       Plaintiff’s Vehicle Was Recalled Outside the Implied Warranty’s
   17
                          Duration ............................................................................................. .10
   18            B.       There Was No Substantial Impairment Of The Vehicle’s
   19
                          Use....................................................................................................... 12

   20   V.       PLAINTIFF’S SONG-BEVERLY ACT CLAIM ALSO FAILS BECAUSE
   21            THERE IS NO EVIDENCE THAT MBUSA FAILED TO REPAIR THE
                 VEHICLE WITHIN A RESONABLE PERIOD OF TIME ......................... 13
   22
   23   VI.      PLAINTIFF’S EXPRESS WARRANTY CLAIM FAILS BECAUSE THE
                 CLAIM IS UNSUPPORTED BY ANY EVIDENCE AND PLAINTIFF
   24
                 CANNOT PRESENT THE VEHICLE FOR REPAIR YET ........................ 15
   25
   26
        VII.      CONCLUSION ............................................................................................ 16

   27
   28

        365.436.TG - 00456642.DOC                                     i
                                                                    3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.106 Page 23 of 25



    1                                           TABLE OF AUTHORITIES
    2
        Cases                                                                                                      Page(s)
    3
    4   Adams v. FCA US LLC,
    5
              No. CV 16-4317-JFW (MRWx), 2016 U.S. Dist. LEXIS 188899, at *15–16
        (C.D. Cal. Dec. 27, 2016) ...................................................................................... 6, 7
    6
        Aguilar v. Atlantic Richfield Co.,
    7
                 (2001) 25 Cal.4th 826, 853-54 (2001) ............................................................. 5
    8
        Bagel v. American Honda Motor Co.,
    9
                 132 Ill.App.3d 82, 88 (1985), 477 N.E.2d 54, 87 Ill. Dec. 453 ...................... 8
   10
        Bailey v. Monaco Coach Corp.,
   11
                 350 F.Supp.2d 1036, 1045 (N.D. Ga. 2004) ................................................... 8
   12
        Calhoun v. Honda Motor Co.,
   13
                 738 F.2d 126, 133–34 (6th Cir. 1984)............................................................. 8
   14
        Conroy v. Regents of the University of California,
   15
                 45 Cal.4th 1244, 1250 (2009)........................................................................... 5
   16
        Eisenberg v. Alameda Newspapers, Inc.,
   17
                 74 Cal.App.4th 1359, 1375 (1999) ............................................................... 5, 6
   18
        Falcon v. Long Beach Genetics,
   19
                 224 Cal.App.4th 1263, 1275 (2014) ................................................................. 5
   20
        Fields v. Volkswagen of Am., Inc.,
   21
                 1976 OK 106, 555 P.2d 48 at *P35 (Okla. 1976) ....................................... 8, 9
   22
        Grodzitsky v. Am. Honda Motor Co., Inc.,
   23
                 No. 2:12-cv-1142-SVW-PLA, 2013 U.S. Dist. LEXIS 82746, at *36 (C.D.
   24
                 Cal. June 12, 2013) ........................................................................................ 11
   25
        Harley-Davidson Co. v. Daniel,
   26
              244 Ga. 284, 286–87, 260 S.E.2d 20 (Ga. 1979) ............................................ 9
   27   Hines v. Mercedes-Benz USA, LLC,
   28            358 F.Supp.2d 1222, 1232–33 (N.D. Ga. 2005) ........................................... 13
        365.436.TG - 00456642.DOC                ii                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.107 Page 24 of 25



    1   Hughes v. Stryker Corp.,
    2            423 Fed.Appx. 878 (11th Cir. Ala. 2011) ....................................................... 9
    3   In re MyFord Touch Consumer Litig.,
    4            46 F.Supp.3d at 970 (N.D. Cal. 2014) .......................................................... 15
    5   In re Sony PS3 Other OS Litig.,
    6            551 F.App’x 916, 919 (9th Cir. 2014) .......................................................... 15
    7   In re Toyota Motor Corp. Hybrid Brake Mktg.,
    8            915 F.Supp.2d 1151, 1157 (C.D. Cal. 2013) .............................................. 7, 8
    9   Landry v. Adam,
   10            282 So.2d 590, 596–97 (1973) ........................................................................ 8
   11   Lee v. Toyota Motor Sales, U.S.A., Inc.,
   12            992 F.Supp.2d 962, 980 (N.D. Cal. 2014) ............................................... 12,13
   13   Lengen v. Gen. Mills, Inc.,
   14            185 F.Supp.3d 1213, 1222 (E.D. Cal. 2016) ................................................. 15
   15   Leslie G. v. Perry & Assocs.,
   16            43 Cal.App.4th 472, 482 (1996) ....................................................................... 6
   17   Long v. TRW Vehicle Safety Sys.,
   18            2011 U.S. Dist. LEXIS 119111(D. Ariz. Oct. 14, 2011) ................................ 9
   19   McCarthy v. Toyota Motor Corp.,
   20            2019 U.S. Dist. LEXIS 129207, at *16 (C.D. Cal. 2019) ............................. 15
   21   O’Neil v. Simplicity, Inc.,
   22            553 F.Supp.2d 1110, 1116 (D. Minn. 2018) ………………………………..8
   23   Peterson v. Mazda Motor of Am., Inc.,
   24            44 F.Supp.3d 965, 972 (2014) ....................................................................... 11
   25   Silvio v. Ford Motor Co.,
   26            109 Cal.App.4th 1205, 1207–09 (2003) ....................................................... 14
   27   Travelers Cas. & Sur. Co. v. Am. Equity Ins. Co.,
   28            93 Cal.App.4th 1142, 1148 (2001).................................................................. 5
        365.436.TG - 00456642.DOC                iii                3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
Case 3:19-cv-00513-MMA-WVG Document 22 Filed 01/24/20 PageID.108 Page 25 of 25



    1   Valencia v. Volkswagen Grp. of Am. Inc.,
    2            119 F.Supp.3d 1130, 1140 (N.D. Cal. 2015) ................................................ 11
    3   Vockie v. General Motors Corp.,
    4            66 F.R.D. 57, 61 (E.D. Pa. 1975). ................................................................... 8
    5   Williams v. Beechnut Nutrition Corp.,
    6            185 Cal.App.3d 135, 142 (1986) ................................................................... 15
    7   Wiz Tech., Inc. v. Coopers & Lybrand LLP,
    8            106 Cal.App.4th 1, 10 (2003) ........................................................................... 6
    9
   10   Statutes                                                                                                     Page(s)
   11   49 C.F.R. § 573.6 ....................................................................................................... 3
   12   49 C.F.R. § 579.5 ....................................................................................................... 3
   13   49 U.S.C. § 30120...................................................................................................... 3
   14   Cal. Civ. Code § 3531.............................................................................................. 14
   15   Cal. Civ. Code § 1791.1..................................................................................... 10, 13
   16   Cal. Civ. Code § 1793.2................................................................................. 6, 13, 15
   17   Cal. Civ. Proc. Code § 437c ...................................................................................... 5
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        365.436.TG - 00456642.DOC                iv                 3:19-cv-00513 MMA (WVGx)
                   DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES
